Citation Nr: 1624414	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  11-15 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to October 1968 and from January 1969 to April 1986, with confirmed combat duty in the Republic of Vietnam.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).

In May 2012, the Veteran was afforded a hearing before the undersigned Veterans Law Judge at the RO.  A transcript for the hearing could not be made.  The Veteran was sent a letter in August 2012 informing him of this and his options for another Board hearing.  He was also informed that if he did not respond to the letter within 30 days, the Board would assume that he did not desire another hearing.  The Veteran did not respond to the letter.  

When this case was before the Board in June 2014, it was remanded for additional development and adjudicative action.  The case has since been returned to the Board for further appellate action.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDINGS OF FACT

1.  Hearing loss disability was not present in either ear until more than one year following the Veteran's discharge from service, and the Veteran's current bilateral hearing loss disability is not related to his active service.

2.  Tinnitus originated during the Veteran's active service.

CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or aggravated by active service, and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that VA sent the Veteran all required notice in a January 2010 letter, prior to the June 2010 rating decision on appeal.

With regard to tinnitus, the Board notes that the evidence currently of record is sufficient to substantiate the claim.  Therefore, no further development is required before the Board decides the claim.

With regard to bilateral hearing loss disability, the record also reflects that the Veteran's service treatment records (STRs) and post-service VA medical records have been obtained.  

Further, the Veteran was afforded a VA examination in May 2010 and an additional VA examination report was obtained in July 2014 pursuant to the Board's June 2014 remand directive.  The Board finds the July 2014 VA examination report to be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 3012 (2007) (providing that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate.).  Therefore, the Board finds that there has been substantial compliance with the June 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Therefore, the Board is also satisfied that VA has complied with its duty to assist the Veteran.

Accordingly, the Board will address the merits of the claims.




Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran contends that he has bilateral hearing loss disability and tinnitus due to noise exposure in active service.  

The Veteran's DD Form 214s show that he served in the Republic of Vietnam from February 1969 to February 1970 and November 1970 to June 1972, and was awarded a Combat Infantry Badge.  They also indicate that he served as a criminal investigator and polygraph examiner.  A September 1974 examination disclosed that the Veteran's hearing acuity according to pure tone thresholds, in decibels, was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
X
10
LEFT
10
10
10
X
10

By January 1976, an examination report disclosed that the Veteran's hearing acuity according to pure tone thresholds, in decibels, was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
X
15
LEFT
15
15
15
X
15

An August 1984 examination indicated the Veteran's hearing acuity according to pure tone thresholds, in decibels after conversion from ASA to ISO units, was as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
15
LEFT
5
5
5
5
10

A January 1986 retirement examination indicated the Veteran's hearing acuity according to pure tone thresholds, in decibels after conversion from ASA to ISO units, was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
20
LEFT
15
10
10
15
10

In a December 2009 claim of entitlement to service connection for hearing loss and tinnitus, the Veteran reported that the disabilities began at Fort Leavenworth in 1976.

According to a February 2010 VA treatment record, the Veteran reported that his tinnitus intensified within the past several months and was becoming bothersome.  In connection with March 2010 VA treatment, the Veteran reported difficulty hearing in the presence of background noise and that tinnitus was noticeable in quiet environments.

In a May 2010 VA examination, the Veteran indicated he began to notice tinnitus three years earlier, mostly when it was quiet.  He reported military noise exposure of artillery and mortar fire in Vietnam, with no occupational noise exposure.  The May 2010 audiological testing disclosed pure tone thresholds, in decibels, as follows:








HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
10
30
LEFT
10
5
10
25
45

The May 2010 VA examiner diagnosed left ear sensorineural hearing loss and subjective bilateral tinnitus and opined that left ear hearing loss and bilateral tinnitus were less likely than not related to in-service noise exposure because there was no significant decrease in hearing thresholds in service, hearing acuity was within normal limits in service, and there was no medical evidence of tinnitus in service.  The examiner opined that tinnitus was more likely than not related to current hearing thresholds.

In January 2011, the Veteran explained that he commanded an armored personnel carrier in Vietnam and that its machine gun was used on daily convoy escorts.  He stated he had additional noise exposure to howitzers without hearing protection.  In May 2011, the Veteran stated he experienced acoustic trauma due to mortars, light weaponry, and machine gun fire in Vietnam.

According to a March 2013 VA treatment note, the Veteran reported difficulty understanding conversations for the past ten years.  He stated that tinnitus began in 1976 but that he did not understand what it was.  The Veteran reported military noise exposure in Vietnam from mortars, while serving as a helicopter door gunner, and due to incoming and outgoing weapons fire in an armored car, artillery explosions, and grenades for three to four years.  He denied having any occupational or recreational noise exposure.  

In a July 2014 VA examination, the Veteran reported first noticing intermittent tinnitus in 1976 at Fort Leavenworth that became constant about ten years prior.  The Veteran's hearing acuity according to pure tone thresholds, in decibels, was as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
20
40
LEFT
10
10
25
45
60

The July 2014 VA examiner diagnosed bilateral sensorineural hearing loss and opined that it was not at least as likely as not related to active service.  The examiner indicated review of the claims file, to include evidence of the Veteran's noise exposure in combat in Vietnam and in-service audiograms, and explained that the records showed no hearing loss or significant changes in hearing thresholds during military service, no complaints or treatment for hearing loss in service, and that although the Veteran's noise exposure ended in 1972, the shifts in hearing thresholds occurred after 1980.  The examiner noted that the medical literature did not support a finding that noise-induced hearing loss developed long after cessation of noise exposure, which made it unlikely that such delayed effected occurred.  

The July 2014 examiner also opined that tinnitus was not related to noise exposure in service because the Veteran did not notice tinnitus until 1976; the examiner explained that the Veteran's hearing was within normal limits at that time and there was no combat noise or hazardous noise exposure to support a noise injury at the time he experienced tinnitus.  The examiner further noted that the Veteran was exposed to aircraft noise as an Alaskan state trooper after separation from service and that aircraft noise was also a source of acoustic trauma, hearing loss, and tinnitus.  

The Board finds that the evidence of record supports a grant of service connection for tinnitus.

The Board finds the Veteran's statements concerning his in-service noise exposure to be competent and credible.  The Veteran's statements of noise exposure in Vietnam without hearing protection are bolstered by his Combat Infantry Badge.  Therefore, the Board concedes that the Veteran experienced acoustic trauma in service.

The Board has also found the Veteran has competently stated that tinnitus began in service in 1976 and subsequently became worse.  Such lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that lay statements are competent evidence of a diagnosis if they describe symptoms that support a later diagnosis by a medical professional).  
  
The Board acknowledges that the May 2010 and July 2014 VA opinions do not relate the Veteran's tinnitus to in-service noise exposure.  However, they do not refute the onset of tinnitus in service.  The Board finds the evidence in favor of the claim of entitlement to service connection for tinnitus to be at least in equipoise with that against the claim.  As such, the benefit of the doubt must be resolved in favor of the Veteran.  Accordingly, entitlement to service connection for tinnitus is warranted.

After careful review of the record, the Board finds that service connection is not warranted for the Veteran's bilateral hearing loss disability.

The Board notes that the Veteran has a diagnosis of bilateral sensorineural hearing loss; however, the Board finds that bilateral hearing loss disability was not present within one year following discharge from service.  There is no medical evidence suggesting the presence of bilateral hearing loss within one year of the Veteran's discharge from service and the Veteran has not alleged that he noticed hearing loss in service or within one year after his discharge from service.  The medical evidence first documents bilateral hearing loss disability in 2010, more than 20 years after the Veteran's separation from active service, and the Veteran reported in March 2013 that he began having difficulty hearing conversations about ten years prior.  Therefore, service connection for bilateral hearing loss disability is not warranted on a presumptive basis.

Further, the Board concludes that the Veteran's bilateral hearing loss disability is not otherwise etiologically related to service because there is no competent evidence linking the Veteran's hearing loss to service.  The July 2014 VA examiner opined that it is less likely than not that the hearing loss was related to military noise exposure.  The opinion was rendered after the examination of the Veteran and the review of the Veteran's pertinent history.  In addition, the examiner properly supported the opinion.  Therefore, the Board has found the examination report to be highly probative evidence against the claim.  The Board acknowledges that the Veteran sincerely believes that his hearing loss is related to in-service noise exposure; however, he does not possess the medical expertise required to determine whether his bilateral hearing loss disability is causally related to active service.  

Accordingly, this claim must be denied.  The Board has considered the benefit of the doubt doctrine but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Service connection for tinnitus is granted.

Service connection for bilateral hearing loss disability is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


